Case 8:14-cr-00217-VMC-TGW Document 467 Filed 09/21/20 Page 1 of 6 PageID 10904



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    UNITED STATES OF AMERICA

    v.                                          Case No. 8:14-cr-217-T-33TGW

    ANASTASSIA BOGOMOLOVA

                                        /

                                       ORDER

          This matter comes before the Court upon consideration of

    pro    se    Defendant      Anastassia        Bogomolova’s       Motion    for

    Compassionate Release (Doc. # 455), filed on August 3, 2020.

    The United States responded on August 20, 2020. (Doc. # 458).

    On September 9, 2020, Bogomolova filed a reply. (Doc. # 466).

    For the reasons set forth below, the Motion is denied.

    I.    Background

          In    March   2015,    a   jury       found   Bogomolova    guilty   of

    conspiracy to commit wire fraud, seven counts of wire fraud,

    five counts of aggravated identity theft, and two counts of

    falsification of records involving federal investigations.

    (Doc. # 271). On September 10, 2015, Bogomolova was sentenced

    to 156 months’ imprisonment. (Doc. # 339). Bogomolova is 57

    years old and her projected release date from Coleman Low FCI

    is October 7, 2026. (Doc. # 458 at 2).

          In the Motion, Bogomolova requests compassionate release



                                            1
Case 8:14-cr-00217-VMC-TGW Document 467 Filed 09/21/20 Page 2 of 6 PageID 10905



    under Section 3582(c)(1)(A)(i), as amended by the First Step

    Act, because of the COVID-19 pandemic and her prior diagnosis

    of Legionnaires’ Disease, a severe form of pneumonia. (Doc.

    # 455 at 15). Bogomolova also cites to her age and allegedly

    inadequate conditions at Coleman Low FCI. (Id. at 5-9).

          The United States responded (Doc. # 458), and Bogomolova

    replied. (Doc. # 466). The Motion is now ripe for review.

    II.   Discussion

          Bogomolova argues, and the United States concedes, that

    she exhausted her administrative remedies prior to seeking

    relief from this Court. (Doc. # 455 at 8; Doc. # 458 at 3).

    The   Court    concludes   that,       even   though   Bogomolova   has

    exhausted her administrative remedies, the Motion must be

    denied because her circumstances are not extraordinary and

    compelling.

          A term of imprisonment may be modified only in limited

    circumstances. 18 U.S.C. § 3582(c). Bogomolova argues that

    her sentence may be reduced under Section 3582(c)(1)(A)(i),

    which states:

          the court, upon motion of the Director of the Bureau
          of Prisons, or upon motion of the defendant after
          the    defendant    has    fully    exhausted    all
          administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may


                                       2
Case 8:14-cr-00217-VMC-TGW Document 467 Filed 09/21/20 Page 3 of 6 PageID 10906



          reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent they are applicable, if it
          finds that [ ] extraordinary and compelling reasons
          warrant such a reduction . . . and that such a
          reduction is consistent with the applicable policy
          statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

    expands the criteria for compassionate release and gives

    defendants the opportunity to appeal the [BOP’s] denial of

    compassionate release.” United States v. Estrada Elias, No.

    6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

    (citation omitted).

          The Sentencing Commission has set forth examples of

    qualifying     “extraordinary        and        compelling     reasons”    for

    compassionate release, including but not limited to: (1)

    terminal    illness;   (2)     a    serious       medical    condition    that

    substantially diminishes the ability of the defendant to

    provide self-care in prison; or (3) the death of the caregiver

    of the defendant’s minor children. USSG §1B1.13, comment.

    (n.1).   Bogomolova    bears       the       burden   of   establishing   that

    compassionate release is warranted. See United States v.

    Heromin, No. 8:11-cr-550-T33SPF, 2019 WL 2411311, at *2 (M.D.

    Fla. June 7, 2019) (“Heromin bears the burden of establishing

    that compassionate release is warranted.”).

          Although Bogomolova alleges that she has tested positive




                                             3
Case 8:14-cr-00217-VMC-TGW Document 467 Filed 09/21/20 Page 4 of 6 PageID 10907



    for Legionnaires’ Disease, and thus “is at a higher risk for

    complications or severe illness” if she contracts COVID-19

    (Doc. # 455 at 15), she has not sufficiently demonstrated

    that she has a serious medical condition that substantially

    diminishes her ability to care for herself in her facility.

    See USSG §1B1.13, comment. (n.1); see also United States v.

    Frost,    No.    3:18-cr-30132-RAL,     2020    WL     3869294,     at   *4-5

    (D.S.D.   July    9,    2020)   (denying    motion     for    compassionate

    release    for    a    COVID-19-positive     prisoner        who   had   other

    medical    conditions,      including      diabetes,    severe      coronary

    artery disease, and COPD, because his COVID-19 symptoms were

    not severe and there was no indication he could not provide

    self-care while in prison).

          Indeed, although Bogomolova previously tested positive

    for Legionnaires’ Disease, she has since tested negative.

    (Doc. # 458 at 14). And, Bogomolova’s medical records indicate

    that she “was successfully treated [for Legionnaires’] with

    prescribed antibiotics over a period of time.” (Id.). In her

    reply, Bogomolova cites to one case from the Southern District

    of Florida, in which an inmate in her facility, who also

    contracted Legionnaires’ Disease, was granted compassionate

    release. (Doc. # 466 at 5). There, however, the defendant,

    Sandra Huarte, had several additional underlying medical



                                        4
Case 8:14-cr-00217-VMC-TGW Document 467 Filed 09/21/20 Page 5 of 6 PageID 10908



    conditions, including obesity and a previous positive COVID-

    19 diagnosis. See United States v. Huarte, No. 11-20587-

    Scola, 2020 U.S. Dist. LEXIS 136561, at *4-5 (S.D. Fla. July

    31, 2020). Furthermore, the record indicates that Huarte,

    unlike Bogomolova, still suffered from Legionnaires’ Disease.

    See Id. (“Huarte . . . suffers from an acute upper respiratory

    infection called Legionnaires’ Disease[.]” (emphasis added)).

          Additionally, neither the possibility of contracting

    COVID-19, nor her age of 57 years, warrant release. See United

    States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

    existence of COVID-19 in society and the possibility that it

    may spread to a particular prison alone cannot independently

    justify compassionate release, especially considering BOP’s

    statutory role, and its extensive and professional efforts to

    curtail the virus’s spread.”); United States v. Ackerman, No.

    11-740-KSM-1, 2020 WL 5017618, at *6 (E.D. Pa. Aug. 25, 2020)

    (noting that the designated at-risk age category for COVID-

    19 begins at 65 years old). Thus, Bogomolova has not shown an

    extraordinary      and    compelling     reason    that    justifies

    compassionate release, and her Motion is denied.

          While Bogomolova’s concerns about the COVID-19 pandemic

    are understandable, the Court notes that several measures

    have already been taken in response to the pandemic. For



                                      5
Case 8:14-cr-00217-VMC-TGW Document 467 Filed 09/21/20 Page 6 of 6 PageID 10909



    example,

          [u]nder the recently enacted CARES Act, Pub. L. No.
          116-136, § 12003(b)(2) (2020), “if the Attorney
          General finds that emergency conditions will
          materially affect” the BOP’s functioning, the BOP
          Director may “lengthen the maximum amount of time
          for which [he] is authorized to place a prisoner in
          home confinement” under 18 U.S.C. § 3624(c)(2). The
          Attorney General has made such a finding regarding
          the emergency conditions that now exist as a result
          of the coronavirus. See Memorandum from Attorney
          Gen. William Barr to Director of Bureau of Prisons
          (Apr.   3,   2020),  https://www.justice.gov/file/
          1266661/download.

    United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

    1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

    has established numerous procedures to combat the spread of

    COVID-19    within    its   facilities.   See    Federal   Bureau   of

    Prisons,    Updates    to   BOP    COVID-19   Action   Plan:   Inmate

    Movement, available at https://www.bop.gov/resources/news/

    20200319_covid19_update.jsp (last updated Mar. 19, 2020).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant    Anastassia     Bogomolova’s   pro se Motion for

    Compassionate Release (Doc. # 455) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    21st day of September, 2020.




                                        6
